On Motion for Rehearing.
In a motion for rehearing filed by the defendant in error, it is contended that the decision in this case is contrary to the ruling made by this court in Lanier Bros. Grocery v. Columbia Loan Co., 98 Ga. App. 285 (2) (105 S. E. 2d 381) cited in division 3 of the opinion. The writer of this opinion was the writer of the Lanier Bros, opinion and is, of course, cognizant of the ruling made by this court in that case. It is conceded that *776on the face of that opinion and of this opinion a conflict may appear when it is considered that in that case it was held that where the evidence authorized a finding that the garnishee had notice of the purported service of the summons of garnishment sometime during the month of June and during the June term of the Civil Court of Fulton County that a finding was authorized that the traverse filed on July 22 at the July term of said court was filed at the first term. While perhaps the language there employed was too broad, it must be considered in the light of the question presented by the appeal in that case. It is sufficient to say in explanation thereof that no question was presented in that case as to notice being received or had by the garnishee within eight days of the first day of the term at which the traverse was filed. There is, therefore, no necessary conflict in these two cases.

Rehearing denied.